Citation Nr: 1451055	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for residuals of a left foot contusion.

2.  Entitlement to a rating greater than 20 percent for residuals of a right foot contusion.  

3.  Entitlement to an effective date earlier than September 15, 2011 for the award of additional compensation for a dependent spouse.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in September 2013.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  Currently there are no medical records in either of the electronic folders.  The hearing transcript is in Virtual VA.

The issues of entitlement to increased ratings for residuals of left and right foot contusions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2002, the Veteran's combined rating was increased from 20 to 40 percent effective May 6, 2002.  

2.  The August 2002 notification letter requested that the Veteran submit information regarding his dependents within one year; this information was not received within the one year deadline.  

3.  On September 15, 2011, the RO received a completed VA Form 21-686c, Declaration of Status of Dependents.  There was no intervening rating action.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 15, 2011, for the award of additional compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  The claim arises from the Veteran's disagreement with the initial effective date assigned following a grant of dependency benefits and thus, is a downstream issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial).  Regardless, the August 2013 statement of the case explained the basis for the decision and set forth applicable regulations pertaining to effective dates.  As concerns the duty to assist, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue decided.  

The Veteran provided testimony at the Travel Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  Under the circumstances of this case, additional notification and/or development would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided). 


Analysis

In November 2012, the RO added the Veteran's spouse to his award effective September 15, 2011.  The effective date for payment is October 1, 2011.  See 38 C.F.R. § 3.31.  The Veteran disagreed with the effective date and perfected this appeal.

The Veteran contends that his spouse should be added to his award effective May 6, 2002, the date his combined rating was increased to 40 percent.  At the hearing and in various statements, the Veteran argued that he has been married to the same person since 1968 and that this information was provided to the RO at the time of his initial claim in November 1977.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

Except as provided in paragraph (a)(2) of this section, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  In addition, the claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see 38 C.F.R. § 3.216).  38 C.F.R. § 3.204.

Review of the claims folder shows that in November 1977, the Veteran submitted an original claim (VA Form 21-526).  At that time, he identified his spouse's name and the date and place of marriage.  The Veteran reported that his spouse did not have any prior marriages.  He did not provide her social security number.  A Marriage Certificate was submitted with the original claim.  

In an August 2002 letter, the RO notified the Veteran that his award had been increased effective June 1, 2002.  The letter specifically stated:

Before we can pay additional benefits for your dependent(s), send us the following:

· VA Form 21-686c, "Declaration of Status of Dependents."  Please fill out every blank on the form which applies to you.  

The letter further stated that if this information was not received within one year from the date of the letter, they could only pay from the date the evidence was received.  

In September 2011, the Veteran submitted a completed VA Form 21-686c.  At that time, the Veteran again identified his spouse and the date and place of marriage.  He also provided her social security number and indicated that she was previously married.    

Essentially, the Veteran argues that he is entitled to an effective date of May 6, 2002, the date he met the criteria for dependency benefits by virtue of his 40 percent rating.  The basis for his argument is that he included his marriage information on the original claim and his marital status had not changed since that date.  As such, VA should have known he was married and entitled to additional benefits.

In this case, the Veteran and his spouse were married in 1968.  The Veteran's combined rating was noncompensable from November 11, 1977; 20 percent from March 31, 1999, and 40 percent from May 6, 2002.  Based on this, the earliest date the Veteran is entitled to payment for a dependent spouse is May 6, 2002.  See 38 U.S.C.A. § 1115.  

The Board acknowledges the Veteran's contentions that the information regarding his spouse was of record since his original claim was filed and that there had not been any change in his marital status.  While the information contained in the claims folder showed that the Veteran was married in 1977, it did not show that he was still married to the same person in 2002.  Additionally, the information provided in 1977 was not complete.  That is, it did not include the spouse's social security number.  The Board further notes that there is a discrepancy between the information provided in 1977 and 2011 as to whether she was previously married.  

In summary, if the Veteran would have submitted his VA Form 21-686c within one year following the August 2002 notification letter, he would be entitled to an effective date of May 6, 2002.  Because he did not, the correct effective date is September 15, 2011, the date the completed VA Form 21-686c was received.  It is noted that there was no award action in the intervening years.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2014).  


ORDER

An effective date earlier than September 15, 2011 for the award of additional compensation for a dependent spouse is denied.  



REMAND

In August 2011, the RO continued a 20 percent rating for residuals of a left foot contusion and a 20 percent rating for residuals of a right foot contusion.  The Veteran disagreed with the decision and perfected this appeal.  

On review, the Board finds that further development is needed as to these issues.  See 38 C.F.R. § 3.159(c) (2014).  First, additional VA records should be obtained.  The Veteran testified that he sees a VA podiatrist approximately every 3-4 months.  VA treatment records were last printed in August 2011.  

Second, additional VA examination is needed.  The Board acknowledges that the Veteran was provided a VA examination in February 2013 and that the Veteran testified that his feet are about the same since that time.  For a variety of reasons, the Board does not find the examination adequate for rating purposes.  The examiner stated that "later issues of the bilateral feet" (pes planus, varus heel, hallux valgus, plantar fasciitis, etc.) are more likely related to the Veteran's post-service career and not the in-service contusion injury.  Further, that all issues were resolved except acquired pes planus and stasis dermatitis, which were not related to the service-connected injuries and thus, further examination and discussion was not necessary.  

Unfortunately, the Board is unable to identify objective findings related to the feet and is further unable to tell what findings are related to service-connected disability versus nonservice-connected disability.  The Board observes that to the extent it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

At the hearing, the Veteran testified that he has a "stinging, achy, burning feeling" in his feet and he contends this is a manifestation of his service-connected bilateral foot contusions.  The February 2013 examination report indicated that his peripheral neuropathy was not related to the in-service contusions but was more than likely related to a longstanding history of alcohol abuse.  The Veteran, however, testified that this pain was present before he was diagnosed with diabetes and that he is not an alcoholic.  Under these circumstances, additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant medical records from the Pittsburgh VA Medical Center and any associated outpatient clinics for the period from August 2011 to the present.  All records obtained should be associated with the claims folder.  

2.  The AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected residuals of contusions to the left and right feet.  The VBMS and Virtual VA folders must be available for review, to the extent pertinent.

In accordance with the latest worksheet for rating foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner is requested to identify all diagnoses pertaining to the feet and to the extent possible, indicate which symptoms or objective findings are related to which diagnosis.  If the examiner cannot separate service-connected findings from nonservice-connected findings, he/she should so state.  

As concerns the complaints of "stinging, achy, burning feeling" in the feet, the examiner is requested to opine whether it is at least as likely as not that these complaints, to include any diagnosed peripheral neuropathy, are manifestations of the service-connected foot disabilities, or otherwise proximately due to or aggravated thereby.  In making this determination, the RO should consider the Veteran's reports that he had these complaints prior to being diagnosed with diabetes and that he is not an alcoholic.  If there is a medical basis to doubt the Veteran's history, the examiner should so state.  

A complete rationale for any opinion expressed must be provided.  

3.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to a rating greater than 20 percent for residuals of a left foot contusion and entitlement to a rating greater than 20 percent for residuals of a right foot contusion.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


